Filed Pursuant to Rule424(b)(5) Registration Statement No.333-214062 CALCULATION OF REGISTRATION FEE Title Of Each Class Of Securities To Be Registered Proposed Maximum Aggregate Offering Price Amount of Registration Fee(1) Common Shares of Beneficial Interest, $0.01 par value per share Calculated in accordance with Rule457(o) under the Securities Act of 1933, as amended, based on the proposed maximum aggregate offering price. PROSPECTUS SUPPLEMENT(To Prospectus dated October 11, 2016) Up to $300,000,000 Common Shares We have entered into an ATM Equity OfferingSM Sales Agreement (the “Sales Agreement”) with Merrill Lynch, Pierce, Fenner& Smith Incorporated, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Goldman, Sachs & Co., J.P. Morgan Securities LLC, Morgan Stanley & Co. LLC and Wells Fargo Securities, LLC (each, an “agent,” and, collectively, the “agents”) relating to our common shares of beneficial interest, $0.01 par value per share (our “common shares”), offered by this prospectus supplement and the accompanying prospectus pursuant to a continuous offering program.In accordance with the terms of the Sales Agreement, we may from time to time offer and sell our common shares having an aggregate gross sales price of up to $300 million through the agents, as our agents, or directly to the agents, as principals.
